 Case 20-03158-hdh Doc 8 Filed 11/13/20 Entered 11/13/20 14:46:39 Page 1 of 2
   Case 3:20-cv-02971-N Document 8 Filed 11/13/20 Page 1 of 2 PageID 54



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



MEDARC, LLC
Plaintiff
v.                                                             3:20-cv-02971-N
                                                               Civil Action No.
Service Lloyds Insurance Company
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Timothy White




provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
None




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.
None
              Case 20-03158-hdh Doc 8 Filed 11/13/20 Entered 11/13/20 14:46:39 Page 2 of 2
                Case 3:20-cv-02971-N Document 8 Filed 11/13/20 Page 2 of 2 PageID 55



                                                              Date:
                                                                                   11/10/2020
                                                              Signature:
                                                                                   /s/ Timothy White
                                                              Print Name:          Timothy White
                                                              Bar Number:
                                                                                   24037835
                                                              Address:
                                                                                   5015 Calabria Ct.
                                                              City, State, Zip:
                                                                                   Austin, TX 78738
                                                              Telephone:
                                                                                   (512) 983-2994
                                                              Fax:
                                                                                   (512) 201-4432
                                                              E-Mail:
                                                                                   White@WhiteEspey.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
